Case 2:14-cv-03471-FMO-AS Document 144-3 Filed 12/17/18 Page 1 of 2 Page ID #:3513




                EXHIBIT B – SHORT FORM NOTICE
Case 2:14-cv-03471-FMO-AS Document 144-3 Filed 12/17/18 Page 2 of 2 Page ID #:3514



   Front:

   Notice Administrator in
   Moodie v. Maxim Health Services, Inc., (C.D. Cal.)
   [Address, City, State ZIP Code]

                                    [Name]
                                    [Address]
                                    [City, State ZIP Code]

   Important Legal Notice from the United States District Court for the Central District of California

   Back:

     If you were employed by Maxim Healthcare Services between May 5, 2009 and August 27, 2012, you
            may be a class member and may be entitled to some benefits from a proposed settlement.

   A proposed settlement has been reached in a class action lawsuit involving the employment application
   forms Maxim Health Services, Inc. (“Maxim”) previously used in connection with obtaining background
   check results for job applications. A lawsuit filed in federal court alleges that Maxim obtained applicants’
   consumer reports through an invalid authorization form in violation of the Fair Credit Reporting Act, 15
   U.S.C. § 1681 et seq. Maxim denies these allegations. The Parties have agreed to resolve the matter
   before the issues in the lawsuit are decided by the Court.

   Records available to Maxim indicate that you may be a Class Member. If you are a Class Member, you
   may be eligible for a payment from the Settlement Fund should this settlement be approved by the Court.

   Maxim has agreed to create a Settlement Fund in the amount of $1,200,000 (One Million and Two
   Hundred Thousand Dollars). After administrative expenses, attorneys’ fees and expenses of up to
   25% of the Settlement Fund, and a service award in the amount of up to $7,500 to the Class
   Representative, the balance will be distributed on a pro rata basis to those Class Members making
   timely valid claims.

   If you do nothing, your rights will be affected and you will not be able to sue or continue to sue
   Defendant for any legal claim resolved by this Settlement and released by the Settlement
   Agreement.

   If you do not want to be legally bound by the Settlement, you must exclude yourself from it by
   [date]. If you do not exclude yourself, you may object. Objections are due by [date].

   If you think you may be a Class Member, you should immediately obtain/request the Long Form Notice
   for more information and, if applicable, a Claim Form(s) by: (1) going to www.[website].com; (2)
   calling, toll-free, at [number]; and/or (3) writing to Notice Administrator, [address, city, state ZIP code].
   Para vereste aviso en espanol, visita www.[website].com. All deadlines are available (and may be
   updated) at www.[website].com. Failure to timely submit your claim form may result in denial of your
   claim.
